Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 24 and 25, the claims recites the phrase “a time series of values of a dimension, D”, as well as “a dimension, D, value range”.  While the claim further explains measured dimension D value range indicates that the sample solution meets quality requirements, the specification fails to clearly explain what constitutes “quality requirements”. Further, the specification is silent on this point (P. 0003, 0016, 0017, 0035).  What are the units of measure for quality  (particle size, concentration, purity, etc. ?) What threshold is necessary to constitute sufficient quality?  The balance of claims are rejected based on dependence.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claims 1, 24 and 25, the claims recites the phrase “a time series of values of a dimension, D”, as well as “a dimension, D, value range”.  While the claim further explains measured dimension D value range indicates that the sample solution meets quality requirements, the specification fails to clearly explain what constitutes “quality requirements”. Further, the specification is silent on this point (P. 0003, 0016, 0017, 0035).  What are the units of measure for quality  (particle size, concentration, purity, etc. ?) What threshold is necessary to constitute sufficient quality?  The balance of claims are rejected based on dependence.  
Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claims the closest prior art, Some (hereafter D1; US 2011/0269635), D1 discloses a system comprising: 
a memory (P. 0034; data storage means within computer 190); and 
a processor in communication with the memory (P. 0033-34, computer 190), the processor configured to perform a method comprising: 
receiving from a multi-angle light scattering (MALS) instrument baseline scattering intensity values of a pure buffer (pure solvent stream measurements; P. 0034-35), 
in response to receiving the baseline scattering intensity values of the pure buffer, receiving from the MALS instrument scattering intensity values of a sample solution (target and test molecules within solution are measured via detectors 150-160 and analyzed; P. 0042-44; Figure 2), 
in response to receiving the baseline scattering intensity values of the pure buffer and the scattering intensity values of the sample solution, executing a set of logical operations characterizing at least one component of the sample solution resulting in a time series of values of a dimension (D) of the at least one component (P. 0026, 0028, 0040).
Additionally, Some et al. (hereafter D2; US 2009/0222219), discloses determining a time series of values of a Rayleigh ratio of at least one component of a sample in a solution.
However, the prior art fails to disclose or suggest, in combination with the other claimed steps, wherein the method further comprises executing a set of logical operations determining that the values of D fall within a D value range, wherein the D value range indicates that the sample solution meets quality requirements (after scattering detector 150 measurements, computer 190 analyzes measurements to determine a binding quantity), transmitting a collect sample solution command to collect the sample solution in a product pool, executing a set of logical operations determining that at least one of the values of D do not fall within the D value range, and in response to determining that at least one of that the values of D do not fall within the D value range, and transmitting a divert to waste command to divert the sample solution to a waste container.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Primary Examiner, Art Unit 2877